Opinion issued December 12, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-99-01001-CV
____________

HAROLD O. AGIM ET AL, Appellants

V.

PILGRIM ENTERPRISES, INC., Appellee



On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 9653714



O P I N I O N
 This is an appeal from a summary judgment signed on May 17, 1999. 
Appellants' brief was due on December 8, 1999.  We did not receive appellants' brief
or a reasonable explanation for failure to timely file their brief, and, therefore, on
October 14, 2002, this Court issued an order stating as follows:

As of the date of this order, appellants' brief has not been filed.  Unless
a reasonable explanation for the failure to timely file appellant's brief
and appellants' brief are filed within 30 days of the date of this order,
the Court will dismiss the appeal for want of prosecution.  See Tex. R.
App. Pro. 38.8(a)(1), 42.3(b).  
	To date, appellants have not filed their brief or a reasonable explanation for
failure to timely file their brief.  Accordingly, appellants' appeal is dismissed for want
of prosecution.  See Tex. R. App. Pro. 38.8(a)(1), 42.3(b).  All pending motions are
overruled as moot. 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.